Citation Nr: 1521413	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-15 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a thoracic/lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1965, and from September 1969 to September 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for a cervical spine disability and for a thoracolumbar spine disability are addressed in the Remand portion of the decision below.  


FINDING OF FACT

The Veteran's current right ear hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2010 rating decision, the Veteran's claim of entitlement to service connection for bilateral hearing loss was denied.  The Veteran timely appealed this decision.  In April 2014, the Board remanded this matter for additional evidentiary development.  In September 2014, the RO issued a rating decision which granted service connection for left ear hearing loss.  Accordingly, the remaining issue on appeal is entitlement to service connection for a left ear hearing disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b)(West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to military service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran served on active duty in the Army from March 1963 to March 1965 and from September 1969 to September 1972.  His report of separation, Form DD 214, listed his inservice specialty as track vehicle mechanic.  It also indicated that he had been awarded a Marksmanship Badge (M-14 Rifle), Expert Badge (Grenade), and Expert Badge (M-16 Rifle).  

In September 1969, the Veteran underwent an enlistment examination for his second period of service.  The authorized audiological evaluation, conducted at that time, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
10
LEFT
5
-5
-5
/
10

The Veteran's August 1972 separation examination noted that the authorized audiological evaluation, conducted at that time, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
20
LEFT
10
10
10
/
25

In May 2010, the Veteran filed his present claim seeking entitlement to service connection for bilateral hearing loss.  He contends that he was exposed to acoustic trauma performing his inservice duties as a track vehicle mechanic.  He also claims inservice exposure to gunfire and artillery explosions.  At his January 2014 hearing before the Board, he testified that he was exposed to loud noise while firing rifles and howitzers without hearing protection during his military service.

The current medical evidence of record includes multiple diagnoses of a bilateral hearing disability as defined for VA purposes, including on March 2013 and June 2014 VA audiological examinations.  38 C.F.R. § 3.385.  The June 2014 VA audiological examination included the examiner's opinion that the Veteran's left ear hearing loss was "at least as likely as not" caused by or a result of an event during his military service.  In support of this opinion, the examiner noted that a review of the Veteran's service treatment records revealed a positive threshold shift of 15 decibels at the 4000-hertz levels.  

As for the Veteran's current right ear hearing loss, the examiner opined that it was "less likely as not" caused by or a result of an event during his military service.  In support of this opinion, the examiner noted that there was no positive threshold shift recorded when comparing the Veteran's 1969 entrance audiogram to his 1972 separation audiogram.  However, an accurate review of the entrance and separation examinations from the Veteran's second period of service reveal positive threshold shifts ranging from 5 to 10 decibels in the right ear at each and every level tested.  

Based upon a longitudinal review of the record, the Board finds the Veteran's contentions concerning his inservice exposure to acoustic trauma are both competent and credible evidence.  His contentions are further supported by his service personnel records.  As for a nexus to his current hearing loss, the VA examiner's opinion in June 2014 clearly indicates that a positive threshold shift in comparing entrance and separation examinations is a strong indicator of hearing loss having been incurred during that period of service.  Indeed, the examiner stated that based on this positive threshold shift the left ear was "at least as likely as not" caused by or a result of an event during his military service.  As the entrance and separation examinations from the Veteran's second period of service reveal positive threshold shifts ranging from 5 to 10 decibels at each and every level tested, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The Veteran is seeking service connection for a cervical spine disability and for a thoracic/lumbar spine disability.  The RO's December 2014 rating decision denied service connection for a cervical spine disability and for a thoracic/lumbar spine disability.  In January 2015, the Veteran filed a timely notice of disagreement contesting both of these issues.  As the RO has not yet issued a statement of the case addressing these issues, the Board must remand them for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of both issues.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is remanded for the following action:

A statement of the case must be issued and the Veteran must be notified of his appellate rights on the issues of entitlement to service connection for a cervical spine disability and for a thoracic/lumbar spine disability.  See 38 C.F.R. §§ 19.29, 19.30 (2014).  The Veteran and his representative are reminded that to vest jurisdiction over any issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal of any of these issues, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


